DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed July 5, 2022 has been entered. Claims 1-20 are now pending.  Claims 1, 12, 15, 17, and 20 have been amended, as the applicant notes in the Remarks, filed July 5, 2022. Although the claims filed July 5, 2022 state that claims 15, 17, and 20 are in “original” form, that is not the case; they have been amended. Claims 1, 12, 15, 17, and 20 have been amended and the remaining claims are in original form. Claim 1 is the only independent claim. 
The applicant’s Remarks, filed July 5, 2022, has been fully considered. The applicant argues, under the heading “Objections to the Claims,” that the objection should be withdrawn due to amendment. The examiner agrees and the objection is withdrawn. 
The applicant argues, under the heading “Claim Rejections Under 35 U.S.C. § 101,” that claim 1 as amended exits the Alice/Mayo test by receiving a “No” out of Step 2A, prong 1. The examiner agrees and withdraws the 35 U.S.C. § 101 rejection made in the last Detailed Action, which was the Non-Final Rejection dated January 5, 2022. 
The applicant argues, under the heading “Claim Rejections Under 35 U.S.C. § 112(a),” subheading “Enablement,” that claim 1 is now enabled based on amendment. The examiner respectfully is not persuaded by this argument. The examiner still believes, as he did in the Non-Final Rejection on page 5, that there are still critical steps missing from claim 1. In other words, the examiner is arguing that claim 1 is broader than applicant’s invention. It seems to the examiner that what the applicant proposes as the invention is a system that can correct understeer or oversteer for both a 2WD and 4WD system; i.e. one system that works for both types of vehicles. If that is not the case, and the applicant views the actual invention as a system that can correct steering in 2WD and another different system that can correct steering in 4WD then, as the examiner stated in the last Detailed Action, on page 6, that two separate independent claims (at least) should be written, and that they should probably be filed as separate applications. 
If, as the examiner believes and as is indicated by the single independent claim, the proposed invention is for a single system that can correct under and oversteering for both a 2WD and 4WD system, then the method of that system, in the examiner’s view, works something like this: Determine the torque coming out of both the front and rear axles. It may be, for example, that for a RWD vehicle, the torque coming out of the front axles is 0. If the vehicle is determined to be a 2WD vehicle (or at least operating in a 2WD mode) based on the fact that torque is only coming out of one axle, then understeer or oversteer can be corrected through a process that results in torque reduction as discussed on page 4, lines 2-6 of the filed specification of the present application. (The idea of the disclosure is not to use braking on an axle to correct under or over steer as traditionally has been done, but to reduce torque). If the vehicle is determined to be a 4WD vehicle, then understeer or oversteer can be corrected through a process shown in Fig. 2. 
The applicant believes that “the claims are entitled to their broadest reasonable interpretation,” as the applicant wrote on page 9 of the Remarks. That is also a general principle of claim interpretation. Since that is the case, cannot “the drive wheels” in claim 1 be interpreted as all four wheels? Yes, they can; that is a broad reasonable interpretation. And since that is a reasonable interpretation, is not claim 1 missing key steps? The method of a 4WD case must include what is shown in Fig. 2. Leaving some key steps out, as claim 1 still does, means that claim 1 is not enabled.  
The enablement issue is likely fixable. The claim could be amended to add a step that could read something like: wherein, when the vehicle is a front-wheel or rear-wheel drive [basically at least claim 4]….and wherein, when the vehicle is a four-wheel-drive vehicle [basically claim 3], then [add claims 7-9]. The examiner thinks that something along these lines would teach the invention in both vehicle configurations without leaving out key steps and thereby making the independent claim broader than what the specification teaches. The examiner invites an interview with the applicant to discuss proposed amendments if the applicant desires one. 
The applicant also argues in the Remarks, under the heading “Claim Rejections Under 35 U.S.C. § 112(a),” subheading “Written description,” that the term equivalent inertia now has written description based on amendment. The examiner agrees and withdraws that particular rejection.
The applicant also argues in the Remarks, under the heading “Claim Rejections Under 35 U.S.C. § 112(a),” subheading “Second, third, and fourth rejections,” that the rejections are not identified with a claim. The examiner finds this argument persuasive for the “second rejection,” as it was labeled on page 8 of the last Detailed Action and withdraws that rejection. The “third rejection” related to the term “variation of equivalent inertia,” as discussed on page 9 of the last Detailed Action. Since the claims do not mention slip, the phrase will be interpreted as described on page 9 of the last Detailed Action, namely that: “variation of equivalent inertia” will be interpreted as the actual equivalent inertia minus the expected or commanded equivalent inertia. As stated in claim 7 of the current claim set, a variation of equivalent inertia can be found for the front wheels and a different one for the back wheels in the 4WD state. The examiner therefore withdraws this rejection. 
The “fourth rejection” made on page 10 of the last Detailed Action related to the term “posture of a vehicle”. The examiner now believes that the term is known in the art to mean angle of the longitudinal axes of the vehicle with respect to the desired direction the vehicle wishes to travel. The fourth rejection is therefore withdrawn. 
The applicant also argues in the Remarks, under the heading “Claim Rejections Under 35 U.S.C. § 102,” that Lee teaches a method to correct under or oversteer that uses yaw rate error, whereas the present application does not use yaw rate, but rather equivalent inertia information. The applicant points to Lee, paragraphs 0077 and 0086, for proof of this. 
The examiner respectfully does not find this argument persuasive. Lee teaches in paragraph 0017 and Fig. 2, that the system can determine the drive mode when any one of three requirements are met. Although requirement S11 of Fig. 2 is a yaw rate error, that is not the only one. When there is a Yes out of S12 of Fig. 2, for instance, the system will go to S15. A Yes out of S12 means that there is a difference between the front and rear wheel speeds. As seen in paragraph 0056 and Figs. 1 and 2, S10 in Fig. 1 hinges on Fig. 2. When any condition in Fig. 2 is satisfied, including not just a yaw rate error as in S11, then the driving mode is determined as in S15. Then the method proceeds  to S20 of Fig. 1, and ultimately to controlling torque in either S33 or S44. 
However, the examiner finds that Lee does not teach all the clauses of claim 1 as currently amended, in particular, the equation. 
Due to applicant amendments the grounds for rejection have changed. Please see rejections below.

Specification Objections
The specification is objected to for reciting on page 9, line 5 that “The equivalent inertia maybe”. The phrase should read: “The equivalent inertia may be”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Fig. 2 of the drawings, does not reasonably provide enablement for the short three-step method of claim 1. There are critical steps missing from the claim. For evidence that there are critical steps the examiner points to Fig. 2, which includes steps S3 and S5 in which variations of equivalent inertia are subtracted from one another. This is not found in claim 1. Therefore, the scope of the claim is not commensurate with the scope of the method that enables the invention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites in part “wherein the equivalent inertia is obtained”. The phrase “the equivalent inertia” lacks antecedent basis. The claim earlier mentions “equivalent inertia information” but that is a different term with a different meaning. This is proven in claim 7, which teaches that “the equivalent inertia information of the drive system includes a variation of equivalent inertia of a front-wheel side…” Claim 10 includes a similar phrase in the 2WD configuration. These claims show that the two phrases “equivalent inertia” and “equivalent inertia information” do not have the same meaning.  
For examination purposes claim 1 will be interpreted as follows, with the examiner’s interpretation added in bold and in brackets:
A method of controlling posture of a vehicle, comprising: 
determining, by a controller, whether torque is applied to drive wheels while driving the vehicle; 
acquiring, by the controller, equivalent inertia information of a drive system in real time based on drive system operation information in response to determining that the torque is being applied to the drive wheels[, wherein the equivalent inertia information is based in part on the equivalent inertia], wherein the equivalent inertia is obtained from the relationship of: 
Tq = I x α,
where Tq is torque of the drive system, I is the equivalent inertia of the drive system, and α is an angular acceleration of the drive system; 
determining, by the controller, understeer or oversteer of the vehicle from the equivalent inertia information obtained in real time;
performing, by the controller, a correction to reduce a torque command of the drive system in response to determining of the understeer or the oversteer of the drive system; and 
after the torque command is corrected, adjusting a driving of the drive system according to the torque command.

Conclusion
The prior art made of record not relied upon that is considered pertinent to applicant's disclosure is:
Krober et al. (U.S. 8,271,159 B2) teaches in col. 6, especially line 24, teaches a way to determine a force which is related to the moment of inertia of the drivetrain and the wheel acceleration. According to col. 7, lines 10-14, the inertia moment Jred is determined continuously depending on the transmission gear and the corresponding sensor readings. As seen in col. 6, Jred is used for determining Faccel., which is the “vehicle’s resistance to acceleration,” according to col. 6, lines 11-12. The equation for Faccel in col. 6, line 24 includes the linear acceleration times mass of the vehicle, as well as the inertia acceleration times angular acceleration of the drivetrain and wheels. 
Suzuki (US2003/0010559 A1), hereinafter Suzuki ‘559, teaches in paragraph 0026 that in Fig. 2, S4 the system calculates an acceleration torque “Tif” by “multiplying a drive system inertia of the main driven wheels (including the gear ratio) with the road wheel acceleration”. In Suzuki ‘559, the torque is determined based on the known quantities of equivalent inertia and the angular acceleration. Yet in the present application acquires the equivalent inertia from the known quantities of torque and angular acceleration. Fig. 2, S3 and paragraph 0026 also teach deriving the engine output torque Te from information based on the engine speed sensor, gear ratio, and “diving force distribution rate” Kf. But this also does not teach acquiring an equivalent inertia.  
Oh et al. (US2019/0193569 A1), filed November 19, 2018 by the present applicant, teaches in paragraph 0062 that: “The target deceleration of the vehicle may be obtained based on a basic expression of ‘summed amount of total torques applied to wheels of vehicle=equivalent inertia of vehicle and wheels×wheel acceleration,’”. Here, the principle is taught that the known equation of T = inertia X acceleration can be rearranged to find the quantity desired, in this case target deceleration. Paragraph 0066 goes on to state that “the target deceleration…of the vehicle, which previously calculated, may be converted into the target deceleration torque”. Paragraph 0067 of Oh goes on to teach that “the vehicle equivalent inertia adaptation part 13 may be configured to perform learning of adaptively calculating the equivalent inertia of the vehicle using the real-time information collected from the actual vehicle. The adaptation type learning process may be performed based on a relationship of “equivalent inertia variation=vehicle target deceleration−vehicle actual deceleration,” and this is separately performed when a correction torque intervenes.
Maruyama (JPH10210605A) seeks to prevent slipping of a vehicle on rails. According to paragraph 0010 the system provide for “calculating an equivalent inertia moment reference value by dividing the torque command reference value by the angular acceleration reference value.” However, it is doubtful that railroad art can be applied to road vehicle art whose aim, as it is in the present application, is to control the posture of a vehicle from understeer or oversteer. Railroad cars cannot steer. It is true that that present application states that the idea of the invention is to correct oversteer or understeer without using the yaw of the vehicle, and that therefore, the entire invention could be thought of as slip prevention like that taught by Maruyama. But the specification of the present application teaches in several places, including page 6, lines 12-13, that the method actually determines “minute understeer and oversteer of the vehicle”. Muscle cars in the 1970s, for example, were known to fishtail when the rear torque became high. In one embodiment and one broad reasonable interpretation, the present invention seeks to reduce such torque to prevent such fishtailing before, or right when, it happens. Thus claim 1 recites “determining, by the controller, understeer or oversteer of the vehicle from the equivalent inertia information”. It is clear that the applicant is referring to left and right steering because page 1 line 27 through page 2, line 1 refer to the traditional method of correcting under and oversteer, which is by braking an inside or outside wheel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665